ITEMID: 001-85702
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: KUDRNAC v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Mr Jaromír Kudrnáč, is a Czech national who was born in 1922 and lives in Náchod. He was represented before the Court by Mr F. Kollman, a lawyer practising in Náchod. On 27 November 2003 the applicant died. By a letter of 1 April 2005 the late applicant’s lawyer informed the Court that his late client’s wife Mrs Ludmila Kudrnáčová wished to pursue the application in his stead. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 28 March 1992 the applicant lodged a restitution action with the Strakonice District Court (okresní soud).
By a judgment of 8 September 1993, the District Court dismissed the applicant’s action. On 18 February 1994 the České Budějovice Regional Court (krajský soud) partly upheld and partly modified the first instance judgment.
On 2 October 1997 the Supreme Court (Nejvyšší soud) dismissed the applicant’s appeal on points of law (dovolání).
On 5 February 1998 the applicant filed a constitutional appeal (ústavní stížnost) through the District Court. However, the constitutional appeal never reached the Constitutional Court.
On 27 November 2003 the applicant died.
On 6 September 2006 the late applicant’s wife applied for compensation pursuant to Act no. 82/1998 as amended. She claimed CZK 34,741,000 (EUR 1,343,145) in respect of pecuniary damage, CZK 1,000,000 (EUR 38,662) in respect of non-pecuniary damage and CZK 50,000 (EUR 1,933) in respect of fees incurred in the proceedings before the national courts.
In a letter of 30 October 2006 the Ministry of Justice informed the deceased applicant’s widow that her compensation claim for non-pecuniary damage was statute-barred, the proceedings having terminated in the High Court’s decision of 2 October 1997. The Ministry specified that under section 27(2) of the Constitutional Court Act, the proceedings before the Constitutional Court commence on the day on which the constitutional appeal is submitted to the court. Having regard to the fact that her late husband had filed his constitutional appeal through the District Court, the constitutional proceedings had never been instituted and, therefore, could not be pending before the Constitutional Court as she argued. Moreover, the Ministry found unsubstantiated the widow’s compensation claims in respect of pecuniary damage and court fees.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
